DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on June 7, 2022 is acknowledged. Claims 1-11 and 13-21 are pending in this application. Claims 12 and 22 are cancelled. No claims have been amended. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the term “a few tens of nanometers” in claim 22 is a relative term which renders the claim indefinite has been withdrawn in view of Applicant’s cancellation of the term. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Castex-Rizzi et al. (WO 2014/167039) which discloses a synergistic combination comprising the dipeptide L-alanyl-L-glutamine, hyaluronic acid or one of its salts, and an oat extract, advantageously intended for the healing and repair of skin lesions (paragraph 0003), including scars (paragraph 0049). 
The example discloses the use of glycerin (paragraph 0110), which is a humectant, cetearyl glucoside, which is a lipophilic compound, and cetearyl alcohol, which is an emulsifier. 
The example discloses vegetable oil, which is a triglyceride. 	
The example discloses 0.1-3% of a 70% mash of dry matter (sodium hyaluronate, L-alanyl-L-glutamine, oat extract), 1-30% glycerin, 0.1-7% hexylene glycol, 0.1-1% cetearyl glucoside, 0.9-4% cetearyl alcohol, 0.5-4% stearic acid, 0.1-10% vegetable oil,0.1-10% shea butter, 0.1-5% silicone, and water. 
It is noted that glycerin, hexylene glycol, cetearyl glycoside, vegetable oil, and shea butter are all lipophilic compounds, thus the composition comprises “one or more lipophilic compounds in a total amount of great than or equal to 40% by weight relative to the  total weight of the composition”. 
The composition is used topically (paragraph 0009; 0036). 
Castex-Rizzi does not disclose water is present in the emulsion at a concentration of 1-10% or the emulsion is in the form of a microemulsions.  As noted in Applicant’s arguments dated January 6, 2022, Castex-Rizzi discloses an emulsion and from 3.25% to 80% of components, therefore 20% to 96.75% water.  There is no motivation or guidance to adjust the amount of water in the composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615